Citation Nr: 0100181	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,493.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active military service from October 1946 to 
May 1947.  (The veteran also had a period of military service 
from January 1943 to October 1946 which, because it resulted 
in an undesirable discharge, will not be considered for VA 
purposes).

This matter arises from an April 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO) in 
Roanoke, Virginia.  Therein, it was held that recovery of the 
overpayment at issue would not violate principles of equity 
and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective October 1, 1988; notice of his 
entitlement was accompanied by VA Form 21-8768, which advised 
the veteran that, if he was provided nursing home care by VA, 
the rate of pension may not exceed $60 as of the first day of 
the fourth calendar month of nursing home care.

2.  On June 24, 1998, the veteran entered a VA nursing home; 
on January 6, 1999, he was hospitalized at VA; on January 16, 
1999, he left VA hospitalization.

3.   On October 27, 1998, VA notified the veteran that, 
because he had been in a VA nursing home for over three 
months, it intended to reduce his pension payments to 90 
dollars, effective from October 1, 1998. 

4.  In a letter received in November 1998, the veteran wrote 
that his health insurance was supposed to pay for his VA 
nursing home care.

5.  In March 1999, on a Financial Status Report, the veteran 
reported monthly income which exceeded monthly expenses by 
$275 per month; the monthly living expenses also included 
$104 for cigarettes, and $110 for "automobile."

6.  The veteran's fault in the creation of the debt was 
minimal; VA was not at fault in the creation of the debt.

7.  Withholding of benefits or recovery of overpayment in 
this case would not create undue hardship, and would not 
defeat the purpose for which pension benefits were intended.

8.  The failure to make restitution would result in unfair 
gain to the debtor-veteran.

9.  The evidence does not demonstrate that the veteran 
changed his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or incurred 
a legal obligation because of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of disability pension 
benefits in the amount of $1,493 would not be against equity 
and good conscience and, therefore, should not be waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was not at fault in the creation 
of the debt, and that repayment of the overpayment would 
create a hardship on him.  He contends that he cannot afford 
to repay a lot of money for a debt which he did not cause.  
Through his representative, he further contends that, because 
VA knew he was in a VA nursing home, and given the veteran's 
mental capacity, VA should accept responsibility for the 
creation of the debt. 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person requesting waiver, and recovery of the indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor: where actions 
of the debtor contribute to the creation 
of the debt.
(2)  Balancing of faults: weighing the 
fault of the debtor against VA's fault.
(3)  Undue hardship: whether collection 
would deprive the debtor or family of 
basic necessities.
(4)  Defeat the purpose: whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5)  Unjust enrichment: failure to make 
restitution would result in unfair gain 
to the debtor.
(6)  Changing position to one's 
detriment: reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  

38 C.F.R. § 1.965(a).

The Board observes that the Committee specifically determined 
in April 1999 that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a), and 38 C.F.R. 
§§ 1.963(a) and 1.965(a).

The first such element to be considered pertains to fault of 
the debtor and requires an analysis of whether the action of 
the debtor contributed to creation of the debt.  In this 
regard, the Board notes that the veteran originally was 
awarded improved disability pension benefits effective 
October 1, 1988.  The letter notice of his entitlement was 
accompanied with VA Form 21-8768, which advised the veteran 
that, if the veteran was provided nursing home care by VA, 
the rate of pension may not exceed $60 as of the first day of 
the fourth calendar month of nursing home care.  The form 
specifically instructed the veteran to promptly notify VA of 
any changes in income or net worth; however, VA Form 21-8768 
did not explicitly advise the veteran that he had a duty to 
report such nursing home care to VA.  As the nursing home 
care was provided by VA, the veteran could have reasonably 
believed, as in fact occurred, that his presence in the VA 
nursing home for the period beginning on the fourth calendar 
month would constitute notice to VA to reduce his pension 
compensation to $90 for the subsequent period in the nursing 
home.  The January 1999 summary of hospitalization indicates 
that the veteran was considered borderline competent for 
medical purposes.  For these reasons, the Board finds that, 
although the veteran had some fault by failing to report to 
VA his presence in a VA nursing home after three months, and 
by inaccurately indicating in writing to VA in November 1998 
that his health insurance was supposed to pay for VA nursing 
home care, the veteran's fault in creation of the debt was, 
nevertheless, minimal.  

With regard to VA's role in the creation of the debt, the 
Board notes that VA notified the veteran on October 27, 1998 
that, because he had entered the VA nursing home on June 24, 
1998, VA proposed to reduce his pension payments to $90 
effective October 1, 1998, and advised the veteran that, 
after 60 days, the recovery of overpayment would take effect.  
In this case, VA was on notice in October 1998 that the 
veteran was in his fourth calendar month at a VA nursing 
home.  VA acted properly in notifying the veteran in October 
1997 of ineligibility for payment in excess of $90 per month 
for the remaining months in the VA nursing facility, and VA 
acted properly in the notification to the veteran that VA 
would seek recovery of the overpayment created.  The only 
evidence the veteran submitted as to why VA should not take 
the proposed recovery of overpayment was his November 1998 
response indicating that he thought his health insurance 
would pay for the nursing home care.  

VA properly waited 60 days before effecting the action to 
recover payment; 60 days was the minimum period provided to 
afford the veteran due process, and was not the maximum time 
in which VA was required to effect the recovery of 
overpayment, the majority of which had occurred prior to and 
during the 60 day period.  Any additional delay from January 
1999 to March 1999 in effecting the recovery of overpayment 
did not result in increased overpayment to the veteran 
because the veteran again became eligible for full pension 
benefits on January 16, 1999 when he was discharged from VA 
hospitalization.  The delay was due neither to the fault of 
the veteran nor VA.  For these reasons, the Board finds that 
the debt was validly created and that VA was not at fault in 
the creation of the debt. 

The Board finds that withholding of benefits or recovery of 
overpayment in this case would not create undue hardship, as 
it would not deprive the debtor (veteran) or his family of 
basic necessities.  The evidence reflects that the veteran's 
monthly income exceeds monthly expenses by $275, and the 
veteran admits that he does not usually spend all his money 
every month.  The Board notes that the monthly expenses 
listed also include $104 per month for cigarettes, which the 
Board finds to be either in the nature of a luxury and, in 
this case, an addiction, but does not find it to be a 
legitimate monthly "living expense" for the purpose of 
determining whether undue hardship would be created by 
recovery of overpayment.  It is commendable that the veteran 
desires to save money for anticipated automobile repairs, as 
well as future burial expenses, as he has claimed.  However, 
such anticipated or future expenses should not be considered 
part of the veteran's current living expenses.  Moreover, in 
his March 1999 Financial Status Report, the veteran merely 
lists $110 per month for "automobile," but does not 
indicate that this is a monthly payment toward the purchase 
of the automobile, notably a 1981 Honda Civic, as opposed to 
savings for anticipated repair expenses.  The record of 
hospitalization also indicated that the veteran had a 
diagnosed disability of alcohol abuse, and it was reported by 
a social worker that, after he left the hospital against 
medical advice in January 1999, some friends had seen him 
back drinking.  This is relevant only to the extent that it 
reflects that not all of the monthly surplus is making it to 
saving to repair a car or for burial expenses, but the 
veteran undoubtedly has an additional monthly expense for 
alcohol, an expense which the Board, likewise, considers to 
be a luxury and does not recognize as a current "living 
expense."  Additionally, with regard to a claim of undue 
hardship, the Board notes that the veteran himself proposed 
monthly withholding of $50 for repayment of the overpayment. 

The Board finds that withholding of benefits or recovery of 
overpayment in this case would not defeat the purpose or 
nullify the objective for which benefits were intended.  The 
Board is not persuaded that the Government should forego its 
right to collection of the indebtedness in this instance.  
Improved pension benefits are intended to make up the 
difference in income between what the veteran receives in 
earnings from the Social Security Administration and other 
sources, and the maximum annual pension income rate payable 
each year.  As the veteran was in a VA nursing home at VA 
expense from October 1998 to January 1999, the overpayment 
was created because the veteran received benefits to which he 
was not entitled. 

With regard to unjust enrichment, the Board finds that the 
failure to make restitution would result in unfair gain to 
the debtor.  The veteran was placed on notice in October 1998 
that he was not entitled to payment in excess of $90 per 
month beginning the fourth calendar month in the nursing 
home.  Thereafter, he received additional benefits to which 
he was not entitled, and to which he should have known he was 
not entitled.  Beginning at the end of October 1998, upon 
receipt of the RO's October 27, 1998 letter, the veteran in 
fact had notice that he was not entitled to pension benefits 
in excess of $90 for that time and continued future VA 
hospitalization.  Because the veteran was residing in a VA 
nursing home at VA expense, he did not incur many of the 
normal living expenses for this period, so that full pension 
payment resulted in a windfall to him.  While the veteran may 
have been genuinely confused at the time of his November 1998 
response offering his mistaken belief that his health 
insurance was covering his VA nursing care, notably, he took 
no action to stop payment from VA; his action, if anything, 
caused VA to delay implementation of recovery of overpayment.  
Neither the veteran nor his representative offered new 
evidence within 60 days of the October 1998 notice attempting 
to show why VA should not recover payment for the period 
beginning the fourth calendar month of VA nursing home care.  
For these reasons, the Board finds that the failure to make 
restitution would result in unfair gain to the veteran. 

Finally, the evidence does not demonstrate that the veteran 
changed his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or incurred 
a legal obligation because of the overpayment.  Because the 
veteran was notified in October 1998 that he was not entitled 
to pension payment in excess of $90 per month, he could not 
have relied to his detriment on subsequent continued pension 
payments while in the VA nursing home.  For these reasons, 
after weighing the evidence and consideration of the factors 
of equity and good conscience, the Board finds that the 
recovery of the overpayment of disability pension benefits in 
the amount of $1,493 would not be against equity and good 
conscience and, therefore, should not be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965. 


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $ 1,493 is denied.


		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

